                                   IN THE UNITED STATES BANKRUPTCY COURT
                                          MIDDLE DISTRICT OF ALABAMA
                                              NORTHERN DIVISION

IN RE:
         Percy James, Jr.                                    *
                                                             *               CASE NO. 19-32265
                                                             *
                                                             *
                                                             *               CHAPTER 13

                                    CUMULATIVE STATEMENT OF AMENDMENTS

       COMES NOW the debtor, by and through his attorney of record in the above-captioned case, and pursuant
to Bankruptcy Rule 3015, and Local Rule 3015-1(c) amends his Chapter 13 Plan:

    •    Under section 2, the Chapter 13 payments have increased to $649.00 monthly.
    •    Under section 5.1, the amount of debt owed to OneMain Financial has changed to $11,909.38 to reflect
         POC #3.
    •    Under section 8, the amount of arrearage has increased to $16,969.47 to reflect POC #2.
    •    Under section 9, the amount of debt has increased to reflect POC #2.


         Respectfully submitted this 30th day of September, 2019.

                                                                     BOND, BOTES, SHINN & DONALDSON, P.C.

                                                                     /s/ Mary Conner Pool
                                                                     Attorney for Debtor
                                                                     P.O. Box 4479
                                                                     Montgomery, Alabama 36103
                                                                     Phone (334) 264-3363
                                                                     Fax (334) 230-5406
                                                                     mpool@bondbotes.com

                                               CERTIFICATE OF SERVICE

      I hereby certify that I have served a true and correct copy of the foregoing statement as well as the attached
amended plan on the parties listed below by mailing a copy of the same to them on this 30th day of September,
2019.

By CM/ECF:
Hon. Sabrina L. McKinney, Chapter 13 Trustee, (via electronic filing)

By Certified Mail:

By First Class Mail, Postage Prepaid:
Percy James, Jr., 6010 Wares Ferry Road, Montgomery, AL 36117
OneMain Financial, PO Box 3251, Evansville, IN 47731
Wells Fargo USA Holdings, Inc. as Trustee c/o Wells Fargo Bank, N.A. as Servicer, Default Document Processing, MAC# N9286-01Y, 1000
Blue Gentian Road, Eagan, MN 55121-7700

                                                                     /s/ Mary Conner Pool
                                                                     Attorney for Debtor


           Case 19-32265          Doc 17      Filed 09/30/19 Entered 09/30/19 15:46:06                   Desc Main
                                                Document     Page 1 of 1
